TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00727-CV



                                Alvin Heratio Harper, Appellant

                                                 v.

                                 Leslie Marie Harper, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 260,571-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The appellate record was due to be filed February 21, 2014. In early March, we were

notified that appellant had not made arrangements for the record to be filed, and on March 19, we

sent appellant a letter asking him to make arrangements for the record and send us a status report no

later than March 31. On March 27, we received a document titled “Notice to Dismiss Appeal,”

stating that appellant “hereby file[d] this notice to dismiss the” appeal. However, because the

document was not signed and had other technical defects, we refused to file it and sent appellant

notice that he should file a corrected motion by April 7. To date, appellant has not filed a new

motion, nor has the record been filed. We therefore dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 2, 2014




                                                 2